DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims and Other Notes
Claim(s) 2–13 is/are pending.
Claim(s) 1 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0303692 A1.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 June 2020 was filed before the mailing of a first Office Action on the merits.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 10 June 2020.  These drawings are acceptable.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: BATTERY PACK INCLUDING SIDE LOCK RECESS WITH INCLINED SURFACE PORTION, CLAMPED PORTION AND ORTHOGONAL SURFACE PORTION.

The disclosure is objected to because of the following informalities:
Reference character 1a is referred to as L side battery packs in paragraph [0092]. Reference character 1a is used to designate a large size battery pack. Reference character 1a should be referred to as large size battery packs in paragraph [0092].
Reference character 102a is referred to as side surfaces in paragraph [0142]. Reference character 102a is used to designate a side wall. Reference character 102a should be referred to as side surfaces in paragraph [0142].
Reference character 102b is referred to as side surfaces in paragraph [0142]. Reference character 102b is used to designate a side wall. Reference character 102b should be referred to as side surfaces in paragraph [0142].
Appropriate correction is required.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the terms "a top part" and "a bottom part" of claim 12 do not find proper antecedent basis in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2–8, 11, and 12 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Shimizu et al. (US 2006/0268504 A1, hereinafter Shimizu).
Regarding claim 2, Shimizu discloses a  battery pack (2, [0020]), comprising:
a housing (14, [0022]);
a battery cell (13) located within the housing (14, [0022]);
a circuit board (25) electrically connected to the battery cell (13, [0027]); and
a terminal portion (26, 27, 28) electrically connected to the circuit board (25, [0027]),
wherein the housing (14) including a lower surface (2b) to slidably load and unload the battery pack (2) to and from a battery mounting portion (1a) of an electronic apparatus (1), a side surface (2a) continuous with the lower surface (2b), a terminal surface continuous with the lower surface (2b) and the side surface (2a), a lock recess (4, 4', 4") for engagement of a lock protrusion (5, 5', 5") of the battery mounting portion (1a, [0023]),
the lock recess (4, 4', 4") formed on an edge between the lower surface (2b) and the side surface (2a, [0023]),
the lock recess (4, 4', 4") including an inclined surface portion (4a, 4a', 4a") configured to draw in the lock protrusion (5, 5', 5"), a clamped portion (4b, 4b', 4b") to be clamped between the lock protrusion (5, 5', 5") and a surface of the battery mounting portion (1a, [0023]), and an orthogonal surface portion (4a, 4a', 4a") continuous with the inclined surface portion (4a, 4a', 4a") and extended in a direction (D) substantially orthogonal to the lower surface (2b, [0023]). 

    PNG
    media_image1.png
    563
    968
    media_image1.png
    Greyscale
Each insertion restriction portions 4a, 4a', and 4a" include an inclined surface portion and an orthogonal surface portion as illustrated in the annotated FIG. 7 above. The inclined surface portions will be designated as 4a, 4a', and 4a"; and the orthogonal surface portion will be designated as 4a, 4a', and 4a".
Regarding claim 11, Shimizu discloses all claim limitations set forth above and further discloses a battery pack:
wherein the battery cell (13) is disposed directly above the circuit board (25) in the direction (D) substantially orthogonal to the lower surface (2a, [0027]).
Regarding claim 12, Shimizu discloses all claim limitations set forth above and further discloses a battery pack:
wherein the inclined surface portion (4a, 4a', 4a") includes a top part connected to the orthogonal surface portion (4a, 4a', 4a") and the inclined surface portion (4a, 4a', 4a") is inclined toward the terminal surface (FIG. 5A, [0029]),
such that a bottom part of the inclined surface portion (4a, 4a', 4a") is closer to the terminal surface than the top part (FIG. 5A, [0029]).
Regarding claim 3, Shimizu discloses all claim limitations set forth above and further discloses a battery pack:
wherein the circuit board (25) is provided between the terminal portion (26, 27, 28) and the orthogonal surface portion (FIG. 5A, [0029]) in a sliding direction (E) of the battery pack (2, [0027]).
Regarding claim 4, Shimizu discloses all claim limitations set forth above and further discloses a battery pack:
wherein the terminal portion (26, 27, 28) includes a terminal hole (FIG. 1, [0027]).
Regarding claim 5, Shimizu discloses all claim limitations set forth above and further discloses a battery pack:
wherein the circuit board (25) is provided between the terminal hole (FIG. 1, [0027]) and the orthogonal surface portion (4a, 4a', 4a") in the sliding direction (E) of the battery pack (2, FIG. 3).
Regarding claim 6, Shimizu discloses all claim limitations set forth above and further discloses a battery pack:
wherein the terminal hole (26) is a positive terminal (3a, [0027]).
Regarding claim 7, Shimizu discloses all claim limitations set forth above and further discloses a battery pack:
wherein the terminal hole (28) is a negative terminal (3b, [0027]).
Regarding claim 8, Shimizu discloses all claim limitations set forth above and further discloses a battery pack:
wherein the housing (14) further includes another side surface (2a) opposite the side surface (2a, [0023]), and
another lock recess (4, 4', 4") for engagement of another lock protrusion (5, 5', 5") of the battery mounting portion (1a, [0023]),
the another lock recess (4, 4', 4") formed on an edge formed between the lower surface (2b) and the another side surface (2a, [0023]),
the another lock recess (4, 4', 4") including another inclined surface portion (4a, 4a', 4a") configured to draw in the another lock protrusion (5, 5', 5") , another clamped portion (4b, 4b', 4b") to be clamped between the another lock protrusion (5, 5', 5") and the surface of the battery mounting portion (1a, [0023]), and another orthogonal surface portion (4a, 4a', 4a") continuous with the another inclined surface portion (4a, 4a', 4a") and extended in the direction (D) substantially orthogonal to the lower surface (1a, [0023]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 9, 10, and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shimizu (US 2006/0268504 A1) as applied to claim(s) 8 above, and further in view of Tamai et al. (JP 2004-040845 A, hereinafter Tamai), Masumoto et al. (JP 2004-319406 A, hereinafter Masumoto), and Mitsui et al. (US 5,626,979 A, hereinafter Mitsui).
Regarding claims 9, 10, and 13, Shimizu discloses all claim limitations set forth above and further discloses a battery pack:
wherein the terminal portion (26, 27, 28) includes a first terminal portion (26), a second terminal portion (27), and a fifth terminal portion (28) sequentially arrayed at the terminal surface (FIG. 1, [0027]),
the first terminal portion (26) is formed on one end side of the terminal surface and is a positive electrode terminal (3a, [0027]),
the fifth terminal portion (28) is formed on another end side of the terminal surface and is a negative electrode terminal (3b, [0027]),
the circuit board (25) is provided between the first terminal portion (3a) and the orthogonal surface portion (4a, 4a', 4a") of the lock recess (4, 4', 4") in the sliding direction (E) of the battery pack (2) and provided between the fifth terminal portion (3b) and the another orthogonal surface portion (4a, 4a', 4a") of the another lock recess (4, 4', 4") in the sliding direction (E) of the battery pack (2, [0027]).
Shimizu does not explicitly disclose:
wherein the terminal portion includes third and fourth terminal portions,
Tamai discloses a battery pack (10) comprising a third terminal portion (32) and fourth terminal portion (33, [0011]) to improve the safety of the battery pack (see outstanding safety, [0030]). Shimizu and Tamai are analogous art because they are directed to battery packs. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to make the battery pack of Shimizu with the third, and fifth terminal portions of Tamai in order to improve the safety of the battery pack.
Modified Shimizu does not explicitly disclose:
the fourth terminal portion is formed adjacently to the fifth terminal portion and is an ID terminal for identification of the battery pack, and
the fourth terminal portion and the fifth terminal portion are proximate to each other.
Masumoto discloses a battery pack (1) comprising a fourth terminal (20) formed adjacently to a fifth terminal (9)  and is an ID terminal for identification of the battery pack (1, [0021]), and the fourth terminal portion (20) and said fifth terminal portion (9) are proximate to each other (FIG. 2, [0021]) to increase the ease of production and decrease the cost of manufacturing of the battery pack (see battery pack, [0023]). Shimizu and Masumoto are analogous art because they are directed to battery packs. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to make the battery pack of modified Shimizu with the fourth terminal portion of Masumoto in order increase the ease of production and decrease the cost of manufacturing of the battery pack.
Further modified Shimizu does not explicitly disclose:
wherein the housing further including a guide portion to guide the loading and unloading of the battery pack to and from the battery mounting portion of the electronic apparatus,
the guide portion is formed substantially in a center of the terminal surface in array with the first to fifth terminal portions; 
wherein the guide portion is formed adjacent to the third terminal portion.
Mitsui discloses a battery pack (31) comprising a housing (33) including a guide portion (58) to guide a loading and unloading the battery pack (31) to a battery mounting portion (63) of an electronic apparatus (61), the guide portion (58) is formed substantially in a center of a terminal surface in array with terminal portions (FIG. 5, C10/L1–26); wherein the guide portion (58) is formed adjacent to the third terminal portion (38, C10/L1–26) to prevent improper insertion of the battery pack (C13/L48–C14/L16). Shimizu and Mitsui are analogous art because they are directed to battery packs. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the battery pack of further modified Shimizu with the guide portion of Mitsui in order to prevent improper insertion of the battery pack.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725